HINES REAL ESTATE INVESTMENT TRUST, INC. INDEMNIFICATION AGREEMENT THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of August 26, 2008, to be effective as of April 1, 2008, by and between Hines Real Estate Investment Trust, Inc. (the “Company”), a Maryland corporation, and Kevin L. McMeans (the “Indemnitee”). WHEREAS, the Indemnitee became an officer or a member of the Board of Directors of the Company (on April 1, 2008) and in such capacity is performing a valuable service for the Company; WHEREAS, the law of the Company’s state of organization permits the Company to enter into contracts with its officers or members of its Board of Directors with respect to indemnification of such persons; and WHEREAS, to induce the Indemnitee to continue to provide services to the Company as an officer or a member of the Board of Directors, and to provide the Indemnitee with specific contractual assurance that indemnification will be available to the Indemnitee regardless of, among other things, any amendment to or revocation of the Company’s Second Amended and Restated Articles of Incorporation (“Articles of Incorporation”), or any acquisition transaction relating to the Company, the Company desires to provide the Indemnitee with protection against personal liability. NOW, THEREFORE, in consideration of the premises and the covenants contained herein, the Company and the Indemnitee hereby agree as follows: ARTICLE I DEFINITIONS As used herein, the following words and terms shall have the following respective meanings: (A)“Change in Control” shall mean a change in the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of the Company, or any successor in interest thereto, whether through the ownership of voting securities, by contract or otherwise, including but not limited to a change which would be required to be reported under Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of 1934 as in effect on the date hereof (the “Exchange Act”) or as may otherwise be determined pursuant to a resolution of the Board of Directors.A rebuttable presumption of a Change in Control shall be created by any of the following which first occur after the date hereof and the Company shall have the burden of proof to overcome such presumption: i.the ability of any “Person” (as such term is defined in Sections 13(d) and 14(d) of the Exchange Act) together with an “Affiliate” or “Associate” (as defined in Rule 12b-2 of the Exchange Act) or “Group” (within themeaning of Section 13(d)(3) of the Exchange Act) to exercise or direct the exercise of 20% or more of the combined voting power of all outstanding shares of beneficial interest of the Company in the election of its directors (“Interested Party”) (provided, however, “Interested Party” shall not include an agent, broker, nominee, custodian or director, solely in their capacity as such, for one or more persons who do not individually or as a group possess such power), ii.during any period of two consecutive years, individuals who at the beginning of such period constitute the Board of Directors of the Company cease for any reason to constitute at least a majority thereof, unless the election of each director who was not a director at the beginning of such period has been approved in advance by the directors representing two-thirds of the directors then in office who were the directors at the beginning of the period, iii. the approval of the stockholders of the Company of: (a)a merger or consolidation of the Company with any Interested Party, (b)any sale, lease, exchange, mortgage, pledge, transfer, or other disposition, to or with any Interested Party in any transaction or series of transactions, of the Company’s assets or the assets of any subsidiary of the Company having a market value equal to 30% or more of the aggregate market value of all assets of the Company determined on a consolidated basis, all outstanding shares of beneficial interest of the Company, or the earning power or net income of the Company, determined on a consolidated basis, (c)the issuance or transfer by the Company, or any subsidiary thereof, to any Interested Party in any transaction or a series of transactions, of capital securities with a value equal to 5% or more of the aggregate market value of the then outstanding voting shares of beneficial interest of the Company other than the issuance or transfer of such shares of beneficial interest to all the Company stockholders on a pro rata basis, (d)the adoption of any plan or proposal for the partial or complete liquidation or dissolution of the Company proposed by an Interested Party or pursuant to any agreement, arrangement or understanding, whether or not in writing, with any Interested Party, (e)any reclassification of securities, including, without limitation, any share split, share dividend, or other distributions of shares, or any reverse share split, recapitalization of the Company, or any merger or consolidation of the Company with any subsidiary thereof, or any other transaction proposed by, or pursuant to, any agreement, arrangement, or understanding, whether or not in writing, with any Interested Party which has the effect, directly or indirectly, of increasing the proportionate voting shares of beneficial interest of the Company directly or indirectly owned by any such Interested Party, or iv.any receipt by any Interested Party, directly or indirectly, of any loans, advances, guarantees, pledges or other financial assistance, or any tax credits or other tax advantages provided by or through the Company other than the receipt of such advantages which are provided to all the Company stockholders on a pro rata basis. (B)“Corporate Status” describes the status of a person who is or was a director, officer, employee, agent or fiduciary of the Company or of any other corporation, partnership, joint venture, trust, employee benefit plan or other enterprise (whether conducted for profit or not for profit) which such person is or was serving at the request of the Company. (C)“Disinterested Director” means a director of the Company who is not and was not a party to the Proceeding (as hereinafter defined) in respect of which indemnification is sought by the Indemnitee. (D)“Effective
